Filed 11/23/22 P. v. Vinson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C096242

                    Plaintiff and Respondent,                                    (Super. Ct. No. 17FE006798)

           v.

    TERIS VINSON,

                    Defendant and Appellant.




          This appeal arises from the trial court’s denial of defendant Teris Vinson’s petition
for resentencing under former Penal Code section 1170.95. 1 2 We will dismiss the
appeal.



1         Undesignated statutory references are to the Penal Code.
2      The Legislature amended section 1170.95 effective January 1, 2022, under Senate
Bill No. 775 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 551). Further, effective June 30,
2022, the Legislature renumbered section 1170.95 to section 1172.6, without substantive
change. (Stats. 2022, ch. 58, § 10.) For clarity and conformity with the petition, we will
continue to refer to the statute as former section 1170.95 throughout the opinion.

                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
       We take the procedural facts from our prior decision in the direct appeal. (People
v. Vinson (June 15, 2020, C088694) [nonpub. opn.].) We incorporated this case by
reference upon defendant’s motion to augment the record.
       An amended consolidated complaint filed December 7, 2017, charged defendant
with first degree murder. (§ 187, subd. (a).) It further alleged an enhancement for the
use and personal and intentional discharge of a firearm causing great bodily injury or
death (§ 12022.53, subds. (b), (c) & (d)), and two counts of being a felon in possession of
a firearm. (§ 29800, subd. (a)(1).) Finally, the complaint alleged defendant suffered a
prior serious felony conviction. (§§ 667, subd. (a), 1192.7, subd. (c).)
       Defendant shot and killed his and his wife’s roommate, Janet, and her body was
found unclothed, lying on a deflated air mattress, wrapped inside a car cover bound with
duct tape.
       A jury found defendant guilty of murder and the two counts of being a felon in
possession of a firearm, and found the enhancement he personally and intentionally
discharged a firearm causing great bodily injury or death true. (§§ 187, subd. (a),
12022.53, subd. (d).) The trial court found the strike allegation true. The trial court
sentenced defendant to 10 years four months, consecutive to an indeterminate term of 75
years to life.
       Defendant filed a postjudgment petition for resentencing. (Senate Bill No. 1437
(2017-2018 Reg. Sess.); Stats. 2018, ch. 1015, § 4.)
       After briefing and a hearing, the trial court issued a written ruling denying
defendant’s petition. The court found: “[T]he changes to the laws regarding murder do
not apply to [defendant’s] murder conviction. Contrary to [defendant’s] claim, there was
no conviction for murder under felony murder or under the natural and probable
consequences theory. The record of conviction shows the jury found [defendant] was the
actual killer, convicted him of first degree murder, and found true [an] allegation that

                                             2
[defendant] personally and intentionally used a firearm causing death or great bodily
injury.”
       Defendant filed a timely notice of appeal.
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and asks this court to
review the record and determine whether any arguable issues on appeal exist. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed. More than
30 days have elapsed, and defendant has not filed a supplemental brief.
       Whether the protections afforded by Wende and the United States Supreme
Court’s decision in Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493] apply to
an appeal from an order denying a petition brought under former section 1170.95 is an
open question. Our Supreme Court has not spoken on that issue. In People v. Figueras
(2021) 61 Cal.App.5th 108, review granted May 12, 2021, S267870, we described the
Anders/Wende procedure we believed applicable to appeals from former section 1170.95
petitions: “ ‘[C]ounsel appointed in such appeals is required to independently review the
entire record and, if counsel so finds, file a brief advising the appellate court that there are
“no arguable issues to raise on appeal”; [counsel must inform] the defendant [that he or
she] has a right to file a supplemental brief [within 30 days of the filing of counsel’s
brief]; and this court has the duty to address any issues raised by the defendant but
otherwise may dismiss the appeal without conducting an independent review of the
record.’ ” (Figueras, supra, at pp. 112-113.) Defendant did not file a supplemental brief.




                                               3
                                    DISPOSITION
      The appeal is dismissed.



                                                  KRAUSE   , J.



We concur:



     DUARTE               , Acting P. J.




     EARL                 , J.




                                           4